DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response
This Office Action is in response to the Remarks filed 6/30/22. Claims 1-12 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama (US 2019/0075660).
Regarding claims 1 and 5, Asayama teaches an electronic component mounting substrate comprising:
a substrate, or circuit board (1), having first and second substrate terminals, or conductor lands (5a, 5b), and an insulator, or adhesive (3), provided between the terminals (Figure 1, [0033], [0035]; it is noted that the adhesive (3) of Asayama is insulating in Embodiment 1, relied upon in the above rejection. Asayama teaches that Embodiment 4 differs from Embodiment 1 in that the adhesive is conductive ([0088]). Therefore, the skilled artisan will understand that the adhesive in Embodiment 1 is necessarily insulating.);
an electronic component, or capacitor (2), having a first and second terminal, or pair of electrode portions (2a, 2b), configured to connect to the first (5a) and second (5b) substrate terminals, the electronic component (2) being provided on the insulator (3) (Figure 2);
the insulator (3) provided on a surface of the substrate having protrusions configured to project from peripheral portions on a periphery of the electronic component (2).
With further regard to claims 1 and 5, and with regard to claim 3, Asayama teaches relative size and spacing for the protrusions, terminals of the electronic component, and width of the insulator (3) ([0036]-[0037]) but fails to teach specifically the claimed spatial relationship; however, the examiner finds that it would have been an obvious matter of design choice to determine a workable spatial relationship between the components to ensure sufficient adhesion and coverage of the projections (6) relative to the size of the electronic component without contacting the adhesive to the substrate terminals. It has been held that change in size and discovering workable ranges involve only routine skill in the art. MPEP 2144.04 IV, 2144.05 II

With further regard to claim 3, Asayama teaches first and second solder (4) (Figure 1, [0033], [0040]).

Regarding claims 8 and 9, Asayama teaches an electronic device comprising the substrate as discussed above (abstract, [0032]).

With regard to claim 12, it is seen in Figure 1 that the insulator (3) has a convex shape with respect to the surface of the substrate (1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asayama as applied to claim 1 above, and further in view of Rinner et al. (US 2020/0287405).
The teachings of Asayama as discussed above are incorporated herein.
Asayama teaches the electronic component mounting substrate of claim 1 but fails to teach that the electronic component includes an all-solid-state battery.
Rinner teaches an electronic component substrate including surface mounted device wherein a surface mounted device is an all solid state battery ([0013], [0037]).
Rinner further teaches that it is desirable to use an all solid state battery as a surface mounted device because it is inexpensive and has a low reject rate ([0039]).
It would have been obvious to use an all solid state battery in the electronic component mounting substrate of Asayama such as suggested by Rinner because it is inexpensive and has a low reject rate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asayama as applied to claim 1 above, and further in view of Ahiko et al. (US 2011/0019176).
The teachings of Asayama as discussed above are incorporated herein.
Asayama teaches the electronic component mounting substrate of claim 1 as discussed above but fails to teach a plurality of first and second substrate terminals and plurality of electronic components.
Ahiko teaches an electronic device mounting substrate, or circuit board (P), including a plurality of first and second substrate terminals, or conductive patterns (25, 26), and a plurality electronic components, or electronic components (Q11-Q33) (Figure 8).
It would have been obvious to the skilled artisan at the time of the invention to duplicate the terminals and electronic components of Asayama such as suggested by Ahiko, for example in order to increase the power available. It has been held that mere duplication of the essential working parts of an invention involve only routine skill in the art. MPEP 2144.04 VI B

Furthermore, in light of the arrangement of Ahiko, it would have been obvious to provide the insulator as described in claim 4.

Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama as applied to claims 1 and 5 and in further view of Chen et al. (US 2008/0309317).
The teachings of Asayama as discussed above are incorporated herein.
Asayama teaches the electronic component mounting substrate of claims 1 and 5 as discussed above but fails to teach that the electronic component mounting substrate is used in a battery pack or electric vehicle.
Chen teaches the use of an electronic component mounting substrate, or chip, including electronic components, or capacitors, mounted thereon (Figure 3, [0056]). The chip is used in battery packs for electric vehicles as a battery sensor to ensure optimal charging and operation (abstract, [0075]).
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.

Beginning at the bottom of page 5 of the Remarks, Applicant argues that the claimed dimensions of the insulator would not be an obvious matter of design choice. The arguments, however, are not supported by evidence that the claimed relationship is critical. Applicant is reminded that attorney arguments cannot take the place of evidence in the record. MPEP 2145 I

Next, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., prevention of occurrence of electric corrosion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MPEP 2145 VI, 2111

In response to applicant's argument that Asayama does not teach prevention of water droplets from connection with the terminals, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145 II

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729